       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


MARIA GUADALUPE RODRIGUEZ,                   )
                                             )
                             Plaintiff,      )
                                             )
v.                                           )       Case No. 2:19-cv-02473-JAR-TJJ
                                             )
INFUSYSTEM, INC., et al.,                    )
                                             )
                             Defendants.     )

                                   SCHEDULING ORDER

       On January 7, 2020, in accordance with Fed. R. Civ. P. 16, the undersigned U.S.

Magistrate Judge, Teresa J. James, conducted a telephone scheduling conference in this case with

the parties. Plaintiff appeared through counsel, Heather J. Hardinger. Defendants appeared

through counsel, Sara E. Welch and Ashley E. Dillon.

       After consultation with the parties, the court enters this scheduling order, summarized in

the table that follows:
            Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 2 of 12




                    MARIA GUADALUPE RODRIGUEZ v. INFUSYSTEM, INC., et al.
                                  2:19-cv-02473-JAR-TJJ
                           SUMMARY OF DEADLINES AND SETTINGS

                       Event                                                  Deadline/Setting
Plaintiff=s settlement proposal                                                   January 27, 2020
Defendants’ settlement counter-proposal                                           February 10, 2020
Jointly filed mediation notice (through CM/ECF), or
confidential settlement reports emailed to magistrate judge                       February 18, 2020
ksd_james_chambers@ksd.uscourts.gov.
Mediation completed                                                                 May 11, 2020
ADR report due                                                              14 days after mediation is held
Exchange documents identified in Rule 26(a) Initial Disclosures                   January 21, 2020
                                                                             40 days before deadline for
Final supplementation of initial disclosures
                                                                              completion of all discovery
All discovery completed                                                              July 31, 2020
Experts disclosed by plaintiff                                                      April 13, 2020
Experts disclosed by defendants                                                     May 11, 2020
Rebuttal experts disclosed                                                           June 8, 2020
Physical and mental examinations                                                          N/A
Jointly proposed protective order submitted to court                              January 17, 2020
Motion and brief in support of proposed protective order (only if parties
                                                                                  January 27, 2020
disagree about need for and/or scope of order)
Motions to dismiss                                                                February 7, 2020
Motions to amend or join additional parties                                       January 24, 2020
All other potentially dispositive motions (e.g., summary judgment)                September 8, 2020
Motions challenging admissibility of expert testimony                             September 8, 2020
Comparative fault identification                                                        N/A
Proposed pretrial order due                                                      August 17, 2020
Pretrial conference before Judge James – Courtroom 236                       August 20, 2020 at 1:30 PM
Jury Trial in Kansas City, KS before Chief District Judge Julie
                                                                              May 11, 2021 at 9:00 AM
Robinson in courtroom 427. ETT 5 days.




                                                      2
       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 3 of 12




1)     Alternative Dispute Resolution (ADR).

       After discussing ADR during the scheduling conference, the court has determined that

settlement of this case potentially would be enhanced by use of early mediation. Toward that

end, plaintiff must submit a good-faith settlement proposal to defendants by January 27, 2020.

Defendants must make a good-faith counter-proposal by February 10, 2020. By February 18,

2020, unless the parties have jointly filed a notice stating the full name, mailing address, and

telephone number of the person whom they have selected to serve as mediator, along with the

firmly scheduled date, time, and place of mediation, each party must submit a confidential

settlement report by e-mail to the undersigned U.S. Magistrate Judge (but not the presiding U.S.

District Judge) at ksd_james_chambers@ksd.uscourts.gov. These reports must briefly set forth

the parties= settlement efforts to date, current evaluations of the case, views concerning future

settlement negotiations, the overall prospects for settlement, and a specific recommendation

regarding mediation or any other ADR method. If the parties cannot agree on a mediator and any

party wishes the court to consider a particular mediator or other ADR neutral, then up to three

nominations may be provided in the confidential settlement reports; such nominations must

include a statement of the nominee=s qualifications and billing rates, and confirmation that the

nominee already has pre-cleared all ethical and scheduling conflicts. These reports must not be

filed with the Clerk=s Office.

       Mediation is ordered. Absent further order of the court, mediation must be held no later

than May 11, 2020. An ADR report must be filed by defense counsel within 14 days of any

scheduled ADR process, using the form located on the court=s website:

                             http://www.ksd.uscourts.gov/adr-report/


                                                  3
       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 4 of 12




2)     Discovery.

       a)      The parties already have served their initial disclosures with regard to witnesses,

exhibits, damage computations, and any applicable insurance coverage, as required by Fed. R.

Civ. P. 26(a)(1).

       The parties are reminded that, although Rule 26(a)(1) is keyed to disclosure of

information that the disclosing party “may use to support its claims or defenses, unless solely for

impeachment,” the advisory committee notes to the 2000 amendments to that rule make it clear

that this also requires a party to disclose information it may use to support its denial or rebuttal of

the allegations, claim, or defense of another party. In addition to other sanctions that may be

applicable, a party who without substantial justification fails to disclose information required by

Fed. R. Civ. P. 26(a) or Fed. R. Civ. P. 26(e)(1) is not, unless such failure is harmless, permitted

to use as evidence at trial, at a hearing, or on a motion any witness or information not so

disclosed. See Fed. R. Civ. P. 37(c)(1).

       b)      Supplementations of those disclosures under Fed. R. Civ. P. 26(e) must be served

at such times and under such circumstances as required by that rule. In addition, such

supplemental disclosures must be served by January 21, 2020. In any event, final supplemental

disclosures must be served no later than 40 days before the deadline for completion of all

discovery. The supplemental disclosures served 40 days before the deadline for completion of all

discovery must identify all witnesses and exhibits that probably or even might be used at trial.

The opposing party and counsel should be placed in a realistic position to make judgments about

whether to take a particular deposition or pursue follow-up Awritten@ discovery before the time

allowed for discovery expires. Should anything be included in the final disclosures under Fed. R.


                                                  4
       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 5 of 12




Civ. P. 26(a)(3) that has not previously appeared in the initial Rule 26(a)(1) disclosures or a

timely Rule 26(e) supplement thereto, the witness or exhibit probably will be excluded from

offering any testimony under Fed. R. Civ. P. 37(c)(1).

       c)      All discovery must be commenced or served in time to be completed by July 31,

2020. Under the December 1, 2015 amendments to the Federal Rules of Civil Procedure, the

court reminds the parties and counsel that they are entitled to obtain pretrial discovery regarding

any non-privileged matter provided it is (a) relevant to a party’s claim or defense, AND (b)

proportional to the needs of this case. Under Fed. R. Civ. P. 26(b)(1), whether any particular

discovery is proportional is to be determined by considering, to the extend they apply, the

following six factors: (1) the importance of the issues at stake in the action, (2) the amount in

controversy, (3) the parties’ relative access to relevant information, (4) the parties’ resources, (5)

the importance of the discovery in resolving the issues, and (6) whether the burden or expense of

the proposed discovery outweighs its likely benefit.

       d)      If expert testimony is used in this case, disclosures required by Fed. R. Civ. P.

26(a)(2), including reports from retained experts, must be served by plaintiff by April 13, 2020,

and by defendants by May 11, 2020; disclosures and reports by any rebuttal experts must be

served by June 8, 2020. The parties must serve any objections to such disclosures (other than

objections pursuant to Fed. R. Evid. 702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc.,

509 U.S. 579 (1993), Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999), or similar case law),

within 14 days after service of the disclosures. These objections should be confined to technical

objections related to the sufficiency of the written expert disclosures (e.g., whether all of the

information required by Rule 26(a)(2)(B) has been provided) and need not extend to the


                                                  5
        Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 6 of 12




admissibility of the expert=s proposed testimony. If such technical objections are served, counsel

must confer or make a reasonable effort to confer consistent with D. Kan. Rule 37.2 before filing

any motion based on those objections.

        e)     The parties agree that physical or mental examinations pursuant Fed. R. Civ. P. 35

are not appropriate in this case.

        f)     The court considered the following discovery problem(s) raised by one or more of

the parties:

    •    None anticipated at this time.

        g)     Consistent with the parties= agreements as set forth in their planning conference

report, electronically stored information (ESI) in this case will be handled as follows:

    •   The parties are aware of and agree to comply with the Court’s Guidelines for Discovery
        of ESI. The parties shall confer and agree on the format in which they produce ESI and
        non-ESI. The parties will produce electronically stored information in an electronically
        stored format that is accessible to the receiving party.
    •   Additionally, the court instructed counsel to review the ESI Guidelines on the court’s
        website and, if appropriate, to supplement in writing their agreement regarding
        preservation and production of ESI.

        h)     Consistent with the parties= agreements as set forth in their planning conference

report, claims of privilege or of protection as trial-preparation material asserted after production

will be handled as follows:

    •   The parties will agree to a mutually acceptable order providing that privileged material
        that is inadvertently produced will be subject to a clawback agreement, and provide such
        proposed protective order to the Court for its consideration.

        i)     To encourage cooperation, efficiency, and economy in discovery, and also to limit

discovery disputes, the court adopts as its order the following procedures agreed to by parties and

counsel in this case:


                                                  6
       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 7 of 12




   •   The parties will first attempt to resolve discovery disputes by telephone calls between
       counsel.
   •   Depositions will be taken by mutual agreement.
   •   Papers will be served by e-mail on all counsel.
   •   The production of a privileged or work-product protected document does not waive the
       privilege as to other privileged/protected documents, and privileged/protected documents
       can be “clawed” back as soon as it is discovered they were produced without any need to
       show that the production was inadvertent.

       j)      No party may serve more than 25 interrogatories, including all discreet subparts,

on any other party.

       k)      No more than 7 depositions may be taken by plaintiff, and no more than 7

depositions may be taken by defendants. Each deposition must be limited to 7 hours. All

depositions must be governed by the written guidelines that are available on the court=s website:

                       http://www.ksd.uscourts.gov/deposition-guidelines/

       l)      Discovery in this case may be governed by a protective order. If the parties agree

concerning the need for and scope and form of such a protective order, they must confer and then

submit a jointly proposed protective order by January 17, 2020. This proposed protective order

should be drafted in compliance with the guidelines available on the court=s website:

http://ksd.circ10.dcn/wp-content/uploads/2018/01/PO-Guidelines-Form-Rev.-March-2019.docx

At a minimum, such proposed orders must include a concise but sufficiently specific recitation of

the particular facts in this case that would provide the court with an adequate basis upon which to

make the required finding of good cause pursuant to Fed. R. Civ. P. 26(c). A pre-approved form

of protective order is included with the guidelines at the hyperlink shown above.

       If the parties disagree concerning the need for, and/or the scope or form of a protective

order, the party or parties seeking such an order must file an appropriate motion and supporting

memorandum, with the proposed protective order attached, by January 27, 2020. The parties
                                                7
       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 8 of 12




and counsel are strongly encouraged to consider emailing the chambers of the undersigned

magistrate judge for further guidance before filing such a motion.

       m)      The expense and delay often associated with civil litigation can be dramatically

reduced if the parties and counsel conduct discovery in the Ajust, speedy, and inexpensive@

manner mandated by Fed. R. Civ. P. 1. Accordingly, the parties are respectfully reminded that

this court plans to strictly enforce the certification requirements of Fed. R. Civ. P. 26(g). Among

other things, Rule 26(g)(1) provides that, by signing a discovery request, response, or objection,

it is certified as (i) consistent with the applicable rules and warranted by existing law or by a

non-frivolous argument for extending, modifying, or reversing existing law, or for establishing

new law; (ii) not interposed for any improper purpose, such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation; and (iii) neither unreasonable nor unduly

burdensome or expensive, considering the needs of the case, prior discovery in the case, the

amount in controversy, and the importance of the issues at stake in the action. If a certification

violates these restrictions without substantial justification, under Rule 26(g)(3), the court must

impose an appropriate sanction on the responsible attorney or party, or both; the sanction may

include an order to pay the reasonable expenses, including attorney fees, caused by the violation.

Therefore, before the parties and counsel serve any discovery requests, responses, or objections

in this case, lest they incur sanctions later, the court strongly suggests that they carefully review

the excellent discussion of Rule 26(g) found in Mancia v. Mayflower Textile Servs. Co., 253

F.R.D. 354 (D. Md. 2008).




                                                  8
       Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 9 of 12




3)     Motions.

       a)      Provided that such defenses have been timely preserved, any motions to dismiss

asserting lack of personal jurisdiction, improper venue, insufficient process or service of process,

failure to state a claim upon which relief can be granted, or the propriety of the parties, must be

filed by February 7, 2020.

       b)      Any motion for leave to join additional parties or to otherwise amend the

pleadings must be filed by January 24, 2020.

       c)      All other potentially dispositive motions (e.g., motions for summary judgment),

must be filed by September 8, 2020.

       d)      Compliance with Fed. R. Civ. P. 56 and D. Kan. Rule 56.1 is mandatory, i.e.,

summary-judgment briefs that fail to comply with these rules may be rejected, resulting in

summary denial of a motion or consideration of a properly supported motion as uncontested.

Further, the court strongly encourages the parties to explore submission of motions on stipulated

facts and agreement resolving legal issues that are not subject to a good faith dispute. The parties

should follow the summary-judgment guidelines available on the court=s website:

                         http://www.ksd.uscourts.gov/summary-judgment/

       e)      All motions to exclude testimony of expert witnesses pursuant to Fed. R. Evid.

702-705, Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), Kumho Tire Co.

v. Carmichael, 526 U.S. 137 (1999), or similar case law, must be filed by September 8, 2020.

       f)      If issues remain unresolved after the parties have complied with the “meet

and confer” requirements applicable to discovery-related motions under Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2, the parties and counsel are strongly encouraged to consider


                                                  9
      Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 10 of 12




calling or emailing the undersigned Magistrate Judge’s chambers to arrange a telephone or

in-person discovery conference before filing such a motion. But such a conference is not

mandatory. For purposes of complying with the “meet and confer” requirements, the court

construes the term “confer” to require more than mere e-mail communication. The parties,

in person and/or through counsel, shall have verbal communications with each other; that

is, they must actually talk with each other about their discovery disputes before filing a

motion to compel or similarly related discovery motion.

       g)      Any motion to compel discovery in compliance with D. Kan. Rules 7.1 and 37.2

must be filed and served within 30 days of the default or service of the response, answer, or

objection that is the subject of the motion, unless the time for filing such a motion is extended for

good cause shown. Otherwise, the objection to the default, response, answer, or objection is

waived. See D. Kan. Rule 37.1(b). In the event a telephone or in-person discovery conference is

held, if appropriate the court will adjust the deadline for filing a motion to compel.

       h)      To avoid the filing of unnecessary motions, the court encourages the parties to

utilize stipulations regarding discovery procedures. However, this does not apply to extensions of

time that interfere with the deadlines to complete all discovery, for the briefing or hearing of a

motion, or for trial. See Fed. R. Civ. P. 29; D. Kan. Rule 6.1(a). Nor does this apply to modifying

the requirements of Fed. R. Civ. P. 26(a)(2) concerning experts= reports. See D. Kan. Rule

26.4(c).

       i)      The arguments and authorities section of briefs or memoranda submitted must not

exceed 30 pages, absent an order of the court.




                                                 10
      Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 11 of 12




4)     Pretrial Conference, Trial, and Other Matters.

       a)      The parties agree that principles of comparative fault do not apply to this case.

       b)      Pursuant to Fed. R. Civ. P. 16(e), an in person pretrial conference is scheduled for

August 20, 2020 at 1:30 PM in Courtroom #236, Robert J. Dole United States Courthouse, 500

State Avenue, Kansas City, Kansas. The attorneys who have entered an appearance and pro se

parties must attend the conference in person, unless at least 5 days prior to the conference they

obtain leave to appear by telephone. Such leave will be freely granted upon appropriate request,

by e-mailing Judge James’ chambers at ksd_james_chambers@ksd.uscourts.gov. If counsel for

any party or any pro se party is granted leave to participate by telephone, then all counsel and pro

se parties will be notified by docket entry on the ECF System of the call-in number and all will

be required to participate by phone in the conference at the scheduled time. Unless otherwise

notified, the undersigned Magistrate Judge will conduct the conference.

       No later than August 17, 2020, defense counsel must submit the parties= proposed pretrial

order (formatted in Word) as an attachment to an e-mail sent to

ksd_james_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed with the

Clerk=s Office. It must be in the form available on the court=s website:

                       http://www.ksd.uscourts.gov/flex/?fc=9&term=5062

The parties must affix their signatures to the proposed pretrial order according to the procedures

governing multiple signatures set forth in paragraphs II(C) of the Administrative Procedures for

Filing, Signing, and Verifying Pleadings and Papers by Electronic Means in Civil Cases.

       c)      The parties expect the jury trial of this case to take approximately 5 trial days. The

case will be tried in Kansas City, Kansas before Chief District Judge Julie Robinson. This case is


                                                11
        Case 2:19-cv-02473-JAR-TJJ Document 17 Filed 01/16/20 Page 12 of 12




set for trial on the court=s docket beginning on May 11, 2021 at 9:00 AM. Unless otherwise

ordered, this is not a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the

trial docket setting, counsel should stay in contact with the trial judge=s courtroom deputy to

determine the day of the docket on which trial of the case actually will begin. The trial setting

may be changed only by order of the judge presiding over the trial. The parties and counsel are

advised that any future request for extension of deadlines that includes a request to extend the

dispositive motion deadline will likely result in a new (i.e., later) trial date.

         d)     The parties are not prepared to consent to trial by a U.S. Magistrate Judge at this

time.

         e)     This court, like the Kansas Supreme Court, has formally adopted the Kansas Bar

Association=s Pillars of Professionalism (2012) as aspirational goals to guide lawyers in their

pursuit of civility, professionalism, and service to the public. Counsel are expected to familiarize

themselves with the Pillars of Professionalism and conduct themselves accordingly when

litigating cases in this court. The Pillars of Professionalism are available on this court=s website:

                      http://www.ksd.uscourts.gov/pillars-of-professionalism/

         This scheduling order will not be modified except by leave of court upon a showing of

good cause.

         IT IS SO ORDERED.

         Dated January 16, 2020, at Kansas City, Kansas.




                                                                     Teresa J. James
                                                                     U. S. Magistrate Judge


                                                   12
